COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-213-CR
  
 
DINO 
JAY ANTOVONI                                                            APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        In 
two issues, appellant Dino Jay Antovoni complains about matters related to the 
punishment phase of his case.  In his first issue, he contends the trial 
court erred in considering prior arrests not resulting in a conviction.  
But appellant has failed to brief this issue; thus, it is waived.  See 
Howard v. State, 137 S.W.3d 282, 286 n.2 (Tex. App.—Fort Worth 2004, pet. 
ref’d).
        In 
his second issue, appellant challenges the trial court’s refusal to allow him 
to impeach the credibility of a hearsay informant with evidence of his prison 
record and past criminal history.  Appellant did not preserve this 
complaint for our review.  See Tex. R. App. P. 33.1(a)(1); Tex. R. Evid. 103(a)(2); Howard v. 
State, 962 S.W.2d 119, 122 (Tex. App.—Houston [1st Dist.] 1997, pet. 
ref’d).  Moreover, appellant later was able to ask the officer questions 
about appellant’s prison record and criminal history without objection.  
Thus, we overrule appellant’s second issue and affirm the trial court’s 
judgment.
     
                                                                  SAM 
J. DAY
                                                                  JUSTICE
   
  
PANEL 
A:   CAYCE, C.J.; HOLMAN, J.; and SAM J. DAY, J. 
(Retired, Sitting by Assignment).
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 9, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.